Notice of Allowance
Status of Application
The amendments and response filed 10 June 2022 are acknowledged and have considered in their entireties.  Claims 3-4 and 16 are cancelled, claims 21-27 are new and commensurate in scope with the previously examined claims.  Thus, claims 1, 5-15 and 17-27 are pending; Claims 14-15 are withdrawn method claims but will be subject to rejoinder (See below).  
Claim 1 has been amended to incorporate the limitations of previous claim 4, indicated as to but would be allowable if the limitations therein were incorporated into the independent claim.  New claim independent claim 23 incorporates the limitations of previous claim 2 (and further incorporating the limitations of claims 6 and 22), wherein claim 2 was indicated as objected to but would be allowable if the limitations therein were incorporated into independent claim 1.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 June 2022 have been considered by the examiner.  See initialed and signed PTO/SB/08. 

Withdrawal or Previous Rejections
The rejection of claim(s) 1, 5-11 and 17 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rahman et al. (WO 2017/008982 – cited on IDS of 09/30/2017) is withdrawn as Rahman et al. does not teach the limitations of current claim 1 (e.g. a recombinant mammalian cell having the endogenous genes: Mgat4A, Mgat4B, Mgat5, St3Gal4, St3Gal6, SPPL3 and Fut8 inactivated or downregulated; or as in new claim 23, a recombinant CHO cell line having the endogenous genes: Mgat4A, Mgat4B, Mgat5, St3Gal4, St3Gal4, St3Gal6, B3GNT2, SPPL3 and Fut8 inactivated or downregulated and St6Gal1 inserted).
The rejection of claim(s) 1, 3, 5-12, 17 and 20 under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Clausen et al. (WO 2016/091268 – cited on IDS 09/30/2020) is withdrawn as Clausen et al. does not teach the limitations of current claim 1 (e.g. a recombinant mammalian cell having the endogenous genes: Mgat4A, Mgat4B, Mgat5, St3Gal4, St3Gal6, SPPL3 and Fut8 inactivated or downregulated; or as in new claim 23, a recombinant CHO cell line having the endogenous genes: Mgat4A, Mgat4B, Mgat5, St3Gal4, St3Gal4, St3Gal6, B3GNT2, SPPL3 and Fut8 inactivated or downregulated and St6Gal1 inserted).
The rejection of claims 13 and 18-19 under 35 U.S.C. 103 as being unpatentable over Rahman et al. as applied to claims 1, 5-11 and 17 above, and further in view of Lee et al. (Glycoconjug J, 2013 – cited on IDS 09/30/2020) as evidenced by Brinkman et al. (WO 2010/127939 – cited on IDS 09/20/2020) and clone information for hMU001448 (Korean Human Gene Bank) is withdrawn for the same reasons recited above in Section 4.
The rejection of claims 13 and 18-19 under 35 U.S.C. 103 as being unpatentable over Clausen et al. as applied to claims 1, 3, 6-12, 17 and 20 above, and further in view of Lee et al. (Glycoconjug J, 2013 – cited on IDS 09/30/2020) as evidenced by Brinkman et al. (WO 2010/127939 – cited on IDS 09/20/2020) and clone information for hMU001448 (Korean Human Gene Bank) is withdrawn for the same reasons recited above in Section 5.

Election/Restrictions
Claims 1-2, 5-13 and 17-27, as amended below, are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Groups I and II as set forth in the Office action mailed on 09/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Heather Kissling on 10 August 2022.
The application has been amended as follows: 

In the Claims (06/10/2022):
21. (Currently amended) The recombinant mammalian cell
22. (Currently amended) The recombinant mammalian cell
23. (Currently amended) The recombinant mammalian cell

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a recombinant mammalian cell having the endogenous genes: Mgat4A, Mgat4B, Mgat5, St3Gal4, St3Gal6, SPPL3 and Fut8 inactivated or downregulated; or as in new claim 23, a recombinant CHO cell line having the endogenous genes: Mgat4A, Mgat4B, Mgat5, St3Gal4, St3Gal4, St3Gal6, B3GNT2, SPPL3 and Fut8 inactivated or downregulated and St6Gal1 inserted.  The closest prior art is that of Rahman et al. and/or Clausen et al. who teach combinations of six knock-outs but none are 7 or 9 gene knock-outs which include, for example, SPPL3 (Signal peptide peptidase-like 3) or the requisite combinations thereof.  The prior art does not teach nor suggest these specific combinations and as such, claims 1, 5-15 and 17-27 are allowed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        10 August 2022